Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
This action is responsive to applicant’s amendment filed 2/10/2022.
Claims 1-6 and 9-12 are pending.
The previous rejection of claims 1-4, 6, 11, and 12 under 35 U.S.C. 102(a)(1) as being anticipated by Imamura et al is withdrawn in view of applicant’s amendment.
The previous rejection of claims 1-4, 6, 11 and 12 under 35 U.S.C. 102(a)(1) as being anticipated by Maeno et al. is withdrawn in view of applicant’s amendment.
The previous rejection of claims 1-4, 6, and 9-12 under 35 U.S.C. 103 as being unpatentable over Nishi et al. in view of Imamura et al. is withdrawn in view of applicant’s amendment.
The previous rejection of claim 5 under 35 U.S.C. 103 as being unpatentable over Imamura et al. in view of Sever is withdrawn in view of applicant’s amendment.
The previous rejection of claim 5 under 35 U.S.C. 103 as being unpatentable over Maeno et al. in view of Sever is withdrawn in view of applicant’s amendment.
The previous rejection of claim 5 under 35 U.S.C. 103 as being unpatentable over Nishi et al. in view of Imamura et al. and Sever is withdrawn in view of applicant’s amendment.
The previous rejection of claim 7 under 35 U.S.C. 103 as being unpatentable over Imamura et al. in view of Dziurla et al is withdrawn in view of applicant’s amendment.
The previous rejection of claim 7 under 35 U.S.C. 103 as being unpatentable over Maeno et al. in view of Dziurla et al is withdrawn in view of applicant’s amendment.
The previous rejection of claim 7 under 35 U.S.C. 103 as being unpatentable over Nishi et al. in view of Imamura et al. and Dziurla et al is withdrawn in view of applicant’s amendment.
The previous rejection of claim 8 under 35 U.S.C. 103 as being unpatentable over Imamura et al. in view of Kamiyo et al. is withdrawn in view of applicant’s amendment.
The previous rejection of claim 8 under 35 U.S.C. 103 as being unpatentable over Maeno et al. in view of Kamiyo et al. is withdrawn in view of applicant’s amendment.
The previous rejection of claim 8 under 35 U.S.C. 103 as being unpatentable over Nishi et al. in view of Imamura et al. and Kamiyo et al. is withdrawn in view of applicant’s amendment.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 2/15/2022 has been considered by the examiner. Initialed copies accompany this action.  Note: CA and CB documents have not been considered because English translations are not available.

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claim Rejections - 35 USC § 103
Claims 1-4, 6 and 9- 12 are rejected under 35 U.S.C. 103 as being unpatentable over Morita et al (US7,585,434).  
Regarding claim 1, Morita discloses a molded product that can be used as an element for prevention of overheat, the product comprising an electrically conductive composition, which comprises  a thermoplastic resin, plate-like graphite (UFG10, example 1) and carbon black having a DBP oil absorption of 100 ml/100 g or more and 600 ml/100 g or less and the particle size is 30-100nm (Ketjenblack EC, CB (K), example 1, col 10, ln 21-35).  Morita also discloses the content of plate-like graphite, carbon black and the thermoplastic resin in the electrically conductive composition are 1 to 60 mass%, 1 to 30 mass%, and 20 to 95 mass%, respectively (col 15, ln 35-44).  Morita further discloses that the electrically conductive composition possesses heat dissipation property that can be used as an element for prevention of overheat (col 3, ln 25-30; col 15, ln 1-4).  Therefore, it would have been obvious to one of an ordinary skill in the art to use the molded product of Morita as a heat dissipation chassis, a heat dissipation case or to form a molded product having a heat sink shape in preventing overheat of the various industrial products including integrated circuits, electronic parts, optical parts and various control parts.  Based on the disclosure of Morita, it would have been obvious to one of ordinary skill in the art before the effective filing date of the instant application to determine an optimum content of the plate-like graphite, carbon black and the thermoplastic resin in the electrically conductive composition, and in the absence of new or unexpected results that are fully commensurate in scope with the claimed subject matter and for which objective evidence is offered across the entire ranges, a prima facie case of obviousness exists.
Regarding claims 2, 3 and 12, Morita discloses the electrically conductive composition an electromagnetic wave shielding material in a variety of devices (col 1, ln 15-25).  Given that the molded body of Morita, which employs the electrically conductive composition comprises of all the claimed elements as the claimed resin molded body, a person having an ordinary skill in the art would reasonably expect the molded product of Morita that contains a main surface to have the claimed electromagnetic wave shielding properties, in-plane thermal conductivity and heat dissipation because it has been held that "products of identical composition cannot have mutually exclusive properties." A chemical composition and its properties are inseparable. Therefore, if the prior art teaches the identical chemical structure, the properties Applicant discloses and/or claims are necessarily present. In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990). See MPEP 2112.01 II. 
Regarding claim 4, Morita discloses the plate-like graphite has an average particle size of 0.1 to 80 µm (col 11, ln 40-47).
Regarding claim 6, Morita wherein the carbon black is oil-furnace black (Ketjenblack EC, example 1).
Regarding claim 9 and 10, Morita discloses the electrically conductive composition further comprising a non-conductive fibrous filler (carbon fiber), wherein a content of the fibrous filler in the composition is 1 to 60 mass% (col 15, ln 35-45).
Regarding claim 11, Morita discloses the thermoplastic resin contains an olefin resin (col 13, ln 48- col 14, ln 3).
Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Morita et al. as applied above, further in view of Sever (Composites: Part B 53 (2013) 226–233).
Morita discloses a molded product as described above and is incorporated herein by reference.  Morita does not disclose the graphite is exfoliated (expanded).  However, Sever discloses that the natural graphite (NG) is not reinforcing in nature but when modified to expanded graphite by high temperature heat treatment, this could be used as reinforcing nanofiller in various polymer matrices.  Expanded graphite is a loose and porous vermicular material, consisting of basically parallel boards and sheets, which collapse and deform in an irregular pattern, leaving many pores of varied sizes ranging from nanoscale to microscale. Expanded graphite was used as conductive filler in polymer composites recently owing to its much smaller particle size and lower percolation threshold than that of natural graphite (page 226-227).  Sever also discloses that with increasing of expanded graphite content from 10% to 40%, the tensile strengths increase (page 232, Conclusion).  In the light of such benefits, it would have been obvious to a person of ordinary skill in the art to replace the graphite in the molded product of Morita with the expanded graphite with expectation that the composition of Morita would have improved the tensile strengths as suggested by Sever.
Response to Arguments
Applicant’s arguments filed 2/10/2022 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HAIDUNG D NGUYEN whose telephone number is (571)270-5455. The examiner can normally be reached M-Th: 10a-3p.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Angela Brown-Pettigrew can be reached on 571-272-2817. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/HAIDUNG D NGUYEN/              Primary Examiner, Art Unit 1761                                                                                                                                                                                          
5/19/2022